Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Claim Objections
Claim 9 is objected to because of the following informalities:  in the cause step, provide should be “provider”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in the associating step, there’s a semicolon missing at the end of recommendation.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-8), machine (claims 9-14), and article of manufacture (claims 15-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 9 includes limitations that recite at least one abstract idea. Specifically, independent claim 9 recites:
A computing system comprising: 
-one or more processors; and 
-computer readable media storing instructions that, when executed by the one or more processors, cause the computing system to: 
-receive, via a first instance of an application on a first computing device associated with a medical provider, a first indication of a clinical visit between the medical provider and a member; 
-generate a clinical assessment associated with the clinical visit, the clinical assessment including at least one of: 
-a potential diagnosis associated with the member; 
-a medication associated with the member; 
-a gap in care associated with the member; or 
-a clinical recommendation associated with the member; 
-cause the clinical assessment to surface via a second instance of the application on a second computing device associated with the medical provide; 
-receive an indication that the clinical assessment is complete; 
-based at least in part on the indication that the clinical assessment is complete, cause a window to surface via at least one of the first instance of the application on the first computing device or the second instance of the application on the second computing, the window comprising at least one selectable option for indicating a means by which a primary medical record will be provided; 
-receive the primary medical record; and 
-associate the primary medical record with the clinical assessment.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving requests clinical assessments and associating that assessment to receive primary medical records of patients to the medical provider (i.e. managing interactions between people).  
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because receiving clinical assessment requests and associating them to medical records can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computing system comprising: 
-one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 39: desktop computer, laptop, tablet, mobile devices); and 
-computer readable media storing instructions that, when executed by the one or more processors (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 39), cause the computing system to: 
-receive, via a first instance of an application on a first computing device associated with a medical provider (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 34: accessed through interface through a mobile device), a first indication of a clinical visit between the medical provider and a member; 
-generate a clinical assessment associated with the clinical visit, the clinical assessment including at least one of: 
-a potential diagnosis associated with the member; 
-a medication associated with the member; 
-a gap in care associated with the member; or 
-a clinical recommendation associated with the member (mere field of use limitation, see MPEP 2106.05(h)); 
-cause the clinical assessment to surface via a second instance of the application on a second computing device associated with the medical provide (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 34); 
-receive an indication that the clinical assessment is complete; 
-based at least in part on the indication that the clinical assessment is complete, cause a window to surface via at least one of the first instance of the application on the first computing device or the second instance of the application on the second computing, the window comprising at least one selectable option for indicating a means by which a primary medical record will be provided (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); para. 34); 
-receive the primary medical record; and 
-associate the primary medical record with the clinical assessment.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claims 1 and 15 and analogous independent claim 9 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claims 1 and 15 and analogous independent claim 9 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim specifies receiving an input and updating member data based on the input, which is a mental process and capable of being done by pen and paper.
Claim 3, 19: The claim specifies that generating the clinical assessment comprises accessing member data and determining a potential diagnosis, which is a mental process.
Claim 4: The claim specifies that generating the clinical assessment comprises accessing medication information, identifying a potential modification to a medication, and including in the clinical assessment includes potential modification to the medication, which is a mental process.
Claim 5: The claim specifies receiving via an application an input about modification and updating the medication based on the input, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 6, 17: The claim specifies determining a time associated with clinical assessment, determining a total time of the clinical visit, and determining whether to include the clinical assessment in part on total time, which is a mental process.
Claim 7: The claim specifies generating the clinical assessment comprises identifying evidence associated with clinical assessment and associating the evidence and causing the application to surface the evidence with the clinical assessment, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 8: The claim specifies determining one of diagnosis, gap in care, or recommendation in part on machine learning techniques, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 10, 20: The claim specifies the system to receive via an application an indication of confirmation of the diagnosis, updating member data, determining an option for treatment, and cause the treatment to surface on the application, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 11: The claim specifies the system to receive via the application a first indication of inability to confirm the diagnosis, determine justifications, receive a second indication, and train the system to identify potential diagnoses or evidence, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 12: The claim specifies the system to determine a modification to medication, cause the modification to surface on the application, receive an input, and update member data, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 13, 16: The claim specifies identifying that the member is due for a procedure, determine evidence associated with the procedure, and cause an indication on the interface for the procedure and evidence, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 14: The claim specifies the system to determine a diagnosis, identify treatment, determine treatment is not associated with the treatment plan, and cause clinical assessment including the treatment to surface on the interface of the application, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claim 18: The claim specifies receiving an input to a diagnosis, and updating member data based on the input, which is a mental process and capable of being done by pen and paper.
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1, 9, and 15 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a request to generate a clinical assessment, causing the clinical assessment to surface with the medical provider, receive an indication, causing a window to surface with selectable options, receiving primary medical record e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); associating the medical record with the assessment, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-8, 9-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2 (receiving an input), 5 (receiving an input), 7 (surface clinical assessment via an application), 10 (receive confirmation), 11 (receive first indication of inability to confirm diagnosis, receive second indication), 12 (receiving an input with potential modification), 13 (cause an indication of the procedure and supporting evidence on an interface), 14 (cause clinical assessment including treatment on an interface of the application), 16 (cause clinical assessment to surface on the application), 18 (receive a diagnosis as an input), 20 (receive an indication of confirmation, cause the treatment to surface on the application) e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 17 (determine total time associated with clinical visit), e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2 (updating member data), 3 (accessing member data and determining diagnosis), 4 (accessing medication information, identify modification to medication), 5 (updating the medication information), 6 (determine total time of clinical assessment), 7 (identify evidence, associate evidence), 8 (determine diagnosis), 10 (update member data), 12 (updating member data), 16 (associate evidence), 18 (update member data), 19 (access member data to determine diagnosis), 20 (update member data based on confirmation) e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dejori.
As per claim 1, Dejori teaches a method comprising: 
-receiving, via a first instance of an application on a first computing device associated with a medical provider, a request to generate a clinical assessment associated with a clinical visit between the medical provider and a member (Dejori: para. 33; Request to analyze the CDS document.); 
-generating the clinical assessment associated with the clinical visit, the clinical assessment (Dejori: para. 31-32; para. 34; Analyze the CDS document) including at least one of: 
-a potential diagnosis associated with the member; 
-a medication associated with the member; 
-a gap in care associated with the member; or 
-a clinical recommendation associated with the member (Dejori: para. 34; Provide recommendations to update the CDS document.); 
-causing the clinical assessment to surface via a second instance of the application on a second computing device associated with the medical provider (Dejori: para. 79; The assessment report is generated and presented on a dashboard.); 
-receiving an indication that the clinical assessment is complete (Dejori: para. 80; Once the complete verification is done, the user can assign a complete status to the document.); 
-based at least in part on the indication that the clinical assessment is complete, causing a window to surface via at least one of the first instance of the application on the first computing device or the second instance of the application on the second computing, the window comprising at least one selectable option for indicating a means by which a primary medical record will be provided (Dejori: para. 86-87); 
-receiving the primary medical record (Dejori: para. 64; Receiving original CDS document.); and 
-associating the primary medical record with the clinical assessment (Dejori: para. 32; para. 66; Generated reports are input into the EHR.).
As per claim 2, the method of claim 1 is as described.  Dejori further teaches further comprising: 
-receiving an input corresponding to the at least one of the potential diagnosis, the medication, the gap in care, or the clinical recommendation (Dejori: para. 55); and 
-updating member data associated with the member based at least in part on the input (Dejori: para. 55). 
As per claim 3, the method of claim 1 is as described.  Dejori further teaches wherein generating the clinical assessment comprises: 
-accessing member data associated with the member, the member data comprising at least one of a medical history, a laboratory result, a demographic, or a confirmed diagnosis (Dejori: para. 36; Accessing using a network CDS documents); 
-determining the at least one of the potential diagnosis, the gap in care, or the clinical recommendation based at least in part on the member data (Dejori: para. 34; Provide recommendations to update the CDS document.).
As per claim 4, the method of claim 1 is as described.  Dejori further teaches wherein generating the clinical assessment comprises: 
-accessing medication information associated with the member, the medication information comprising at least one of a current medication prescribed to the member, an expired medication, or a fill history associated with medications prescribed to the member (Dejori: para. 55); 
-identify a potential modification to a medication (Dejori: para. 55); 
-wherein the clinical assessment includes the potential modification to the medication (Dejori: para. 55).
As per claim 5, the method of claim 4 is as described.  Dejori further teaches further comprising: 
-receiving, via the second instance of the application, an input corresponding to the potential modification (Dejori: para. 55); and 
-updating the medication information based at least in part on the input (Dejori: para. 55).
As per claim 7, the method of claim 1 is as described.  Dejori further teaches wherein generating the clinical assessment further comprises:
-identifying at least one of:
	-first supporting evidence associated with the potential diagnosis, 
-second supporting evidence associated with the gap in care, or 
-third supporting evidence associated with the clinical recommendation (Dejori: para. 82); and 
-associating the at least one of the first supporting evidence with a first interface associated with the potential diagnosis, the second supporting evidence with a second interface associated with the gap in care, or the third supporting evidence with a third interface associated with the clinical recommendation (Dejori: para. 82; Evidence link)
-wherein causing the clinical assessment to surface via the second instance of the application comprises causing at least one of the first supporting evidence to surface via the first interface, the second supporting evidence to surface via the second interface, or the third supporting evidence to surface via the third interface (Dejori: para. 82).
As per claim 8, the method of claim 1 is as described.  Dejori further teaches further comprising determining at least one of the potential diagnosis, the gap in care or the clinical recommendation based at least in part on machine learning techniques (Dejori: para. 44; para. 48; Machine learning module is used to analyze the content.).
Claim 9 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
As per claim 10, the system of claim 9 is as described.  Dejori further teaches wherein the clinical assessment includes a potential diagnosis, the instructions further causing the system to: 
-receive, via the second instance of the application, an indication of confirmation of the potential diagnosis (Dejori: para. 79); 
-update member data based at least in part on the indication of confirmation (Dejori: para. 79); 
-determine an option for treatment associated with the potential diagnosis (Dejori: para. 79); and 
-cause the option for treatment to surface via the second instance of the application on the second computing device associated with the medical provider (Dejori: para. 79).
As per claim 11, the system of claim 9 is as described.  Dejori further teaches wherein the clinical assessment includes a potential diagnosis, the instructions further causing the system to:
-receive, via the second instance of the application, a first indication of inability to confirm the potential diagnosis (Dejori: para. 80; Generate list of non-verified items);
-determine one or more justifications associated with an inability to confirm the potential diagnosis (Dejori: para. 80);
-receive a second indication associated with the inability to confirm the potential diagnosis; and
-train the computing system to identify at least one of potential diagnoses or supporting evidence associated with the potential diagnoses based at least in part on the second indication (Dejori: para. 74-75).
As per claim 12, the system of claim 9 is as described.  Dejori further teaches wherein the clinical assessment includes a medication, the instructions further causing the system to:
-determine a potential modification to the medication (Dejori: para. 79; Listing modifications to medications that need to be verified.);
-causing an indication of the potential modification to surface via the second instance of the application (Dejori: para. 79; Listing modifications to medications that need to be verified.);
-receiving, via the second instance of the application, an input corresponding to the potential modification (Dejori: para. 79; User initiates actions to the interventions that were listed.); and
-updating member data based at least in part on the input (Dejori: para. 79).
As per claim 13, the system of claim 9 is as described.  Dejori further teaches wherein the clinical assessment includes a gap in care, the instructions further causing the system to:
-identify based at least in part on at least one of member data or clinical guidelines, that the member may be due for a procedure (Dejori: para. 67);
-determine supporting evidence associated with the procedure, wherein the supporting evidence may include a last known date associated with the procedure, a clinical guideline associated with the procedure (Dejori: para. 70; Analyze reference content which is a checklist for a procedure with CDS and determine if its satisfied.); 
-cause an indication of the procedure and the supporting evidence to surface on an interface associated with the second instance of the application (Dejori: para. 70-71; Generate a report.).
As per claim 14, the system of claim 9 is as described.  Dejori further teaches wherein the clinical assessment includes a clinical recommendation, the instructions further causing the system to: 
-determine a current diagnosis associated with the member (Dejori: para. 67); 
-identify a treatment associated with the current diagnosis (Dejori: para. 67); 
-determine, based at least in part on member data associated with the member, that the treatment is not associated with a treatment plan corresponding to the member (Dejori: para. 70-71); and 
-cause the clinical assessment including the treatment to surface on an interface associated with the second instance of the application (Dejori: para. 70-71).
Claim 15 recites substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for similar reasons as given above.
Claim 16 recites substantially similar limitations as those already addressed in claim 7, and, as such, are rejected for similar reasons as given above.
Claims 18-19 recite substantially similar limitations as those already addressed in claims 2-3, and, as such, are rejected for similar reasons as given above.
Claim 20 recites substantially similar limitations as those already addressed in claim 10, and, as such, are rejected for similar reasons as given above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dejori (U.S. Publication No. 2014/0343957) in view of Leszczuk (U.S. Publication No. 2018/0032687).
As per claim 6, the method of claim 1 is as described.  Dejori does not explicitly teach the following, however, Leszczuk teaches the further comprising: 
-determining at least one of: 
-a first time associated with the potential diagnosis; 
-a second time associated with the medication; 
-a third time associated with the gap in care; 
-a fourth time associated with the clinical recommendation (Leszczuk: para. 57); and 
-determining a total time associated with the clinical visit, the total time being based at least in part on the medical provider (Leszczuk: para. 64; Aggregator server calculates the appointment completion time.); 
-determining whether to include the potential diagnosis, the medication, the gap in care, or the clinical recommendation in the clinical assessment based at least in part on the total time and the at least one of the first time, the second time, the third time, and the fourth time (Leszczuk: para. 64; Synchronizer application transmits encounter data to the aggregator server to link and store.).
One of ordinary skill in the art would have recognized that applying the known technique of Leszczuk would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Leszczuk to the teachings of Dejori would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features into similar systems.  Further, applying total time spent in a clinical visit to Dejori teaching assessment of a clinical visit would have been recognized by those of ordinary skill in the art as resulting in an improved system that would provide saving time and providing treatment with best practices (Dejori: para. 5).
Claim 17 recites substantially similar limitations as those already addressed in claim 6, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ghogawala – WO 2018/067718 – Teaches a system for medical experts providing assessment of patient’s diagnosis.
Abergel et al. – U.S. Publication No. 2017/0098039 – Teaches a system to Adding clinical documentations to a patient’s EMR after reviewing it.
McNutt et al. – U.S. Publication No. 2016/0378919 – Analyzing aggregated medical data and transmitting the results.
Kohansimeh – U.S. Publication No. 2013/0132107 – System for navigating clinical documents associated with health care visits. The documents are analyzed and displayed in a timeline.
Prodanovich – U.S. Publication No. 2012/0197660 – Generating patient record based on medical visits and contributed by patient, clinicians, and billing department.
Karaca Z, Wong HS, Mutter RL. Duration of patients' visits to the hospital emergency department. BMC Emerg Med. 2012 Nov 6;12:15. doi: 10.1186/1471-227X-12-15. PMID: 23126473; PMCID: PMC3549896. 
Racine AD. Providers and patients face-to-face: what is the time? Isr J Health Policy Res. 2017 Oct 10;6(1):54. doi: 10.1186/s13584-017-0180-1. PMID: 29017596; PMCID: PMC5634890.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626